Citation Nr: 0609952	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  97-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for chronic vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from April 1975 to April 
1995.  

This matter originally came before the Board of Veterans' 
Appeal (Board) on appeal from a January 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That determination, in 
pertinent part, granted the veteran service connection for 
vaginitis and rated this disorder as noncompensably 
disabling.  The veteran disagreed with that disability 
rating.

This case was previously before the Board in May 2003 and 
September 2004, and on both occasions it was remanded to the 
RO for further development.  


FINDING OF FACT

Since May 1995, the veteran's service-connected chronic 
vaginitis has been manifested by symptoms that are no more 
than moderate, and have been controlled by continuous 
treatment.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no 
higher, for chronic vaginitis were met as of time of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code 7611 
(1994 & 2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the duty-to-notify (38 U.S.C.A. § 5103(a)).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Considering 
the decisions of the Court in Pelegrini and Mayfield, the 
Board finds that the requirements have been satisfied in this 
matter, as discussed below. 

In March 2003, July 2003, October 2004, and March 2005, the 
RO sent the veteran letters which informed her of what 
evidence was necessary in order for VA to grant her claim for 
an increased rating.  The letters informed her that the RO 
would assist in obtaining identified records, but that it was 
her duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  VA 
also discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the appellant of her opportunity to submit additional 
evidence to support her appeal, as she was told to provide 
any additional pertinent evidence or information she had 
pertaining to her claim.  

The appellant was also notified in the January 1997 statement 
of the case (SOC) and the August 1999, March 2000, April 
2000, August 2000, January 2004, and December 2005 
supplemental statements of the case (SSOCs) of the evidence 
necessary to substantiate her claim, and of the applicable 
laws and regulations.  

The January 1997 SOC and December 2005 SSOC notified the 
veteran of the laws and regulations pertaining to her claim 
for increased rating.  The Board concludes that the 
notifications received by the appellant adequately complied 
with the regulatory and statutory requirements, and that she 
has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard, supra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, it was not possible 
to provide notice prior to the January 1996 rating decision 
on appeal.  However, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
SSOC was issued after complying notice was provided.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim.  
The Board, therefore, finds that no useful purpose would be 
served in again remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record shows that the RO has secured the appellant's 
service medical records, along with VA and private medical 
treatment records since service.  She has not identified any 
additional records that may still be outstanding.  The 
veteran was provided with VA examinations in September 1995, 
November 2003, and June 2005.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for an increased rating, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for an increased disability 
rating.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is entitled to an increased initial disability 
rating for chronic vaginitis effective from the earliest date 
possible following separation from service, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

Service connection for chronic vaginitis was granted in 
January 1996.  That rating decision assigned a noncompensable 
initial evaluation from May 1, 1995.  The veteran disagreed 
with that initial evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran's chronic vaginitis is 
rated under code 7611.

On May 22, 1995, new regulations became effective with 
respect to the criteria to be considered in evaluating 
gynecological conditions.  Pursuant to the holding of the 
Court in Karnas v. Derwinski, 1 Vet. App. 308 (1991) and the 
statutory provision of 38 U.S.C.A. § 5110(g), the increased 
rating claim must be considered under both the old and the 
new criteria, with the most favorable version applied.  
However, prior to the effective date of the current 
regulations, the appellant's claim for an increased rating 
may only be evaluated according to the older version of 
Diagnostic Code 7611.  See VA O.G.C. Prec. 3-2000 (April 10, 
2000).  The RO has reviewed the veteran's claim under both 
sets of regulations and the Board will do likewise.

Under the old (pre-amendment) version of this diagnostic 
code, a noncompensable rating was warranted where the 
condition was mild.  A 10 percent evaluation contemplated 
moderate vaginitis, and the highest evaluation, 30 percent 
required evidence of severe vaginitis.  38 C.F.R. § 4.116a, 
Diagnostic Code 7611 (1994).

Under the amended version of Diagnostic Code 7611, vaginitis 
is to be rated as noncompensable when symptoms do not require 
continuous treatment.  A 10 percent evaluation is assigned 
for symptoms that require continuous treatment.  The maximum 
30 percent rating is available when symptoms are not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7611 (2005).

The service medical records indicated that the veteran was 
treated for vaginitis beginning in 1979, with the most recent 
treatment in January 1995.  

VA examination in September 1995 showed no findings related 
to vaginitis.  Records from Patrick Air Force Base noted 
diagnoses of chronic discharge in February 1997, vaginal 
candiasis in March 1997, and bacterial vaginosis in January 
1998.  A normal gynecological examination was noted in 
September 1999.

VA outpatient records note a white vaginal discharge in April 
2003.  VA examination in November 2003 noted the veteran's 
complaints of multiple yeast infections treated with 
Diflucan, however the examiner stated that it was "not at 
least as likely as not that there is any chronic disability 
related to the alleged vaginitis."

In February 2005, the veteran was again seen with vaginitis.  
On VA examination in June 2005, the veteran reported that she 
was not taking medication for vaginitis, and she reported no 
current symptoms.  On examination, there was acute 
inflammation.  The examiner diagnosed vaginitis, mild to 
moderate, and noted that based on the veteran's history and 
his review of the claims folder it was chronic and recurrent.  
The examiner stated that the veteran required intermittent 
treatment which controlled her vaginitis.


In this case, the medical evidence documents actual clinical 
treatment for vaginal infections on a fairly regular basis 
since service.  The recent VA examiner noted "mild to 
moderate" vaginitis that was recurrent and required 
intermittent treatment to control it.  Resolving doubt in the 
veteran's favor, the evidence meets the old criteria for 
moderate disability and approximates the new criteria for 
continuous treatment.  However, the criteria, new or old, are 
not met for a higher evaluation than 10 percent inasmuch as 
severe disability clearly is not shown and treatment has been 
noted to control the infections.  Finally, the evidence shows 
that the vaginal disorder has been continuously at the 
moderate level of intensity since discharge from service.  
See Fenderson, supra.


ORDER

Entitlement to an initial disability rating of 10 percent, 
and no more, for chronic vaginitis is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


